Citation Nr: 0702758	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  00-24 331A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than December 
23, 1997, for the award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
23, 1997, for the award of permanent and total disability 
rating for service-connected disability. 


REPRESENTATION

Appellant represented by:	Lewis C. Finchera, Attorney



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1999 rating decision in which the RO granted 
service connection and assigned an initial 100 percent rating 
for PTSD, effective December 23, 1998.  In April 2000, the 
veteran filed a notice of disagreement (NOD) with the 
assigned effective date. The RO issued a statement of the 
case (SOC) on the claim in November 2000, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2000.

This appeal also arises from a November 2000 rating decision 
in which the RO granted a permanent and total rating for 
service-connected disability, also effective December 23, 
1998.  In November 2000, the veteran filed a notice of 
disagreement (NOD) with the effective date assigned for the 
permanent and total rating.  

In January 2002, the RO assigned an effective date of 
December 23, 1997, for the grant of service connection and 
award of compensation for PTSD, pursuant to legal authority 
applicable to liberalizing legislation (as reflected in a 
January 2002 rating decision and supplemental SOC (SSOC)).  

In a March 2002 statement, the veteran continued to disagree 
with the assigned effective date for the award of service 
connection and compensation for PTSD.  The RO issued another 
SSOC on the matter in August 2005.

In August 2005,  the veteran withdrew his request for a 
hearing at the RO with a Veterans Law Judge (VLJ) from the 
Board 

In October 2005, the Board denied a claim for an effective 
date prior to December 23, 1998, for the award of service 
connection for PTSD, and remanded a claim for an effective 
date prior to December 23, 1998, for the award of permanent 
and total disability rating due to service-connected 
disabilities for issuance of a SOC per  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

In a December 2005 Motion for Reconsideration, the veteran 
and her attorney requested reconsideration of the Board's 
October 2005 Decision.

In July 2006, the Board ordered reconsideration of the 
Board's October 2005 decision on the matters set forth on the 
title page.  The Board has corrected the effective date of 
each claim to reflect the RO's assignment of an effective 
date of December 23, 1997 for the grant of service connection 
for PTSD-the veteran's only service-connected disability, as 
noted above.  

For the reasons expressed below, the claim for  an effective 
date earlier than December 23, 1997, for the award of service 
connection for PTSD is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
remand also addresses the claim for an effective date earlier 
than December 23, 1997, for the award of permanent and total 
disability rating due to service-connected disabilities-for 
which the veteran has completed the first of two actions 
required to place that issue in appellate status.  VA will 
notify the veteran when further action, on her part, is 
required.


REMAND

Pertinent to the claim for which an appeal has been 
perfected, the record reflects that, in March 2004, the RO 
issued last issued a SSOC on the claim for an effective date 
earlier than December 23, 1997, for the award of service 
connection for PTSD.  However, after the issuance of the 
March 2004 SSOC but prior to the RO's certification of the 
appeal to the Board in August 2005, the RO received 
additional evidence pertinent to the claim.  The evidence 
consists of private treatment records dated in 2004 as well 
as the report a March 2005 VA PTSD examination.  The RO also 
received evidence after certifying the appeal to the Board, 
to include private treatment records dated between 1996 and 
2004 as well as a July 1997 Certificate of Eligibility for 
benefits under 38 U.S.C.A. § Chapter 27.  

The RO has not considered the additionally received evidence 
in adjudicating the claim for an effective date earlier than 
December 23, 1997, for the award of service connection for 
PTSD.  Under these circumstances, the Board has no 
alternative but to remand this matter to the RO for 
consideration of the claim in light of the additional 
evidence received, in the first instance, and for issuance of 
a SSOC reflecting such consideration.  See 38 C.F.R. §§ 
19.31, 19.37 (2006).

To ensure that all due process requirements are met, before 
issuing the SSOC addressed above, the RO should give the 
veteran another opportunity to present pertinent information 
and/or evidence, notifying her that she has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in her possession, as 
well as ensure that its decision meets the notice 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA). 
 See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim.

As a final matter, the Board notes that, by filing a timely 
and valid NOD with the RO's November 2000 rating decision 
later that same month, the veteran initiated appellate review 
of the claim for an effective date earlier than December 23, 
1997, for the award of permanent and total disability rating 
due to service-connected disabilities.  The next step in the 
appellate process is for the RO to issue to the veteran an 
SOC summarizing the evidence relevant to those issues, the 
applicable legal authority, and the reasons for the RO's 
determinations.  See 38 C.F.R. § 19.29 (2006); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  

Consequently, the claim for an effective date earlier than 
December 23, 1997, for the award of permanent and total 
disability rating due to service-connected disabilities must 
be remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2006).

Although, without a perfected appeal, the aforementioned 
claim is not properly before the Board, for the sake of 
efficiency, the RO's notice letter to the veteran should 
include reference to this claim, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
her attorney a letter requesting that the 
veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to either or both earlier effective date 
claim(s) discussed above.  The letter 
should include a summary of the pertinent 
evidence currently of record, and 
specific notice as to the type of 
evidence necessary to substantiate each 
claim. 

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above), as appropriate.  The RO's letter 
should clearly explain to the veteran 
that she has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should readjudicate the claim 
for an effective date earlier than 
December 23, 1997, for the award of 
service connection for PTSD in light of 
all pertinent evidence (to include all 
evidence not previously considered, as 
noted above) and legal authority.  

If the claim  remains denied, the RO must 
furnish the veteran and her attorney an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response. 

4.  The RO should issue to the veteran 
and her attorney an SOC addressing the 
claim for an effective date earlier than 
December 23, 1997, for the award of 
permanent and total disability rating due 
to service-connected disabilities.  Along 
with the SOC, the RO must furnish to the 
veteran and her attorney a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford them the applicable time 
period for perfecting an appeal as to the 
pertinent issues.  

The veteran and her attorney are hereby 
reminded that appellate consideration of 
the claim for an effective date earlier 
than December 23, 1997, for the award of 
permanent and total disability rating due 
to service-connected disabilities may be 
obtained only if a timely appeal is 
perfected.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
        DENNIS F. CHIAPPETTA                                        
C. TRUEBA
	       Acting Veterans Law Judge                          
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



